 


110 HRES 1132 EH: Supporting the goals and ideals of Peace Officers Memorial Day.
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1132 
In the House of Representatives, U. S., 
 
May 21, 2008 
 
RESOLUTION 
Supporting the goals and ideals of Peace Officers Memorial Day. 
 
 
Whereas there are more than 900,000 sworn law enforcement officers now serving in the United States; 
Whereas law enforcement officers selflessly protect our communities and our country from harm; 
Whereas law enforcement officers serve the country regardless of the peril to themselves; 
Whereas more than 18,200 law enforcement officers have been killed in the line of duty since the first recorded police death in 1792; 
Whereas, September 11, 2001, was the deadliest day in law enforcement history with 72 officers killed while responding to the terrorist attacks; 
Whereas 181 law enforcement officers were killed in 2007; 
Whereas Public Law 87–726 designates May 15th of each year as Peace Officers Memorial Day and Police Week is commemorated during the calendar week of May 15; 
Whereas section 7(m) of title 4, United States Code, requires that the United States flag on all government buildings to be displayed at half-staff on May 15, National Peace Officers Memorial Day; and 
Whereas law enforcement officers deserve the gratitude of this Nation for their service: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of Peace Officers Memorial Day to honor Federal, State, and local peace officers killed or disabled in the line of duty; and 
(2)calls upon the people of the United States to observe such a day with appropriate ceremonies and respect. 
 
Lorraine C. Miller,Clerk. 
